UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4245



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CINDY GRAHAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00237-2))


Submitted:   October 11, 2007             Decided:   October 16, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cindy Graham pled guilty without a plea agreement to

conspiracy to distribute and possess with intent to distribute

methamphetamine, and distribution of methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1) and 846 (2000).          The district court

sentenced Graham to eighty months in prison, her sentence to run

concurrent to a state sentence she was currently serving. Graham’s

attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), representing that there are no meritorious grounds

for appeal, but raising the reasonableness of Graham’s sentence as

a possible ground for reversal.   Graham was advised of her right to

file a pro se supplemental brief but has not done so.                The

Government elected not to file a responding brief.          Finding no

error, we affirm.

          After a thorough Fed. R. Crim. P. 11 hearing before the

magistrate judge, the district court applied the safety valve

reduction to Graham’s original guidelines range, gave Graham credit

for time served in state prison on a related offense, considered

the 18 U.S.C. § 3553(a) (2000) factors, and sentenced Graham to the

low end of a properly calculated guidelines range.            We find

Graham’s sentence to be reasonable.       See United States v. Green,

436 F.3d 449, 455-57 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006); see also Rita v. United States, 127 S. Ct. 2456, 2462-65

(2007)   (upholding   the   application     of   the   presumption   of


                               - 2 -
reasonableness afforded a sentence within a properly calculated

guidelines range).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.     We therefore affirm the district court’s judgment.                     This

court requires that counsel inform Graham in writing of her right

to petition the Supreme Court of the United States for further

review.     If Graham requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

file    a   motion     with    this   court     for   leave    to     withdraw     from

representation.        Counsel's motion must state that a copy thereof

was served on Graham.          We dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented     in    the

materials     before     the    court   and     argument      would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                        - 3 -